PER CURIAM.
We affirm the conviction of the defendant. However, we reverse and remand for resentencing to score the defendant’s conviction for two counts of aggravated assault as third degree felonies. See Griffin v. State, 509 So.2d 980 (Fla. 2d DCA 1987). Also, on remand the trial court should set forth written reasons for any departure from the guideline sentence. Boynton v. State, 473 So.2d 703 (Fla. 4th DCA 1985), cert. denied, 475 U.S. 1029, 106 S.Ct. 1232, 89 L.Ed.2d 341 (1986).
AFFIRMED IN PART; REVERSED IN PART; REMANDED FOR RESENTENC-ING.
GLICKSTEIN, GUNTHER and STONE, JJ., concur.